DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 09/23/2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (9348450).  With respect to claim 1, Kim (9348450) discloses a foldable electronic device, comprising: a shaft bracket (700), comprising a base plate (710), a first side plate (730) and a second side plate (740), wherein the first side plate (730) is connected to one side of the base plate (710), the second side plate (740) is connected to another side of the base plate (710) and opposite to the first side plate (730), the base plate (710), the first side plate (730) and the second side plate (740) define an accommodation space (750); a first housing (300) and a second housing (400), the first housing (300) being rotatably connected to the first side plate (730), the second housing (330) being rotatably connected to the second side plate (230), wherein the first housing (310) and the second housing (330) are capable of rotating around the shaft bracket (400) between an unfolded state and a folded state; a flexible panel (100), comprising a first region, a middle region and a second region integrated together, the first region being coupled with the first housing (310), the second region being coupled with the second housing (330), and the middle region being arranged corresponding to the base plate (710) of the shaft bracket (700); and a guiding member (500, 510, 520), arranged between the middle region of the flexible panel (100) and the shaft bracket (700), and configured to apply a guiding force towards the accommodation space (750) of the shaft bracket (700) to the middle region of the flexible panel (100).  With respect to claim 14, Kim (9348450) discloses a foldable electronic device, comprising: a shaft bracket (700), defining an accommodation space (750); a housing assembly, comprising a first housing (300) and a second housing (400), wherein both the first housing (300) and the second housing (400) are connected to the shaft bracket (700), and configured to rotate .

Allowable Subject Matter
Claims 20 is allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 20, patentability resides, at least in part, in the interconnection and interrelationship between the foldable electronic device, the shaft bracket, the accommodation space, the first housing, the second housing, the flexible panel, the moveable plate being configured to move in the accommodation space, and the guiding member comprising a magnetic attraction member and a magnetic member, wherein the magnetic attraction member is arranged on one of the moveable plate and the middle region, the magnetic member is arranged on the other one of the moveable plate and the middle region; wherein the magnetic attraction member and the magnetic member are configured to be attracted to each other to connect the middle region and the moveable plate, and the middle region is capable of moving with a movement of the moveable plate as claimed and including all of the other limitations.


Claims 2-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 2, patentability resides, at least in part, in the guiding member comprises an elastic member, one end of the elastic member is connected to the shaft bracket, another end of the elastic member is connected to the middle region of the flexible panel, the elastic member is configured to generate a pulling force that causes the flexible panel to move towards the accommodation space of the shaft bracket as claimed and including all of the other limitations of the base claims; as to claims 3 and 4, patentability resides, at least in part, in the guiding member comprises a magnetic attraction member and a magnetic member, the magnetic attraction member is arranged on one of the middle region of the flexible panel and the shaft bracket, the magnetic member is arranged on the other one of the middle region of the flexible panel and the shaft bracket as claimed and including all of the other limitations of the base claims; as to claims 5-13, patentability resides, at least in part, in the moveable plate connected to the shaft bracket, wherein the moveable plate is arranged in the accommodation space, when the foldable electronic device switches from the unfolded state to the folded state, the moveable plate is configured to move towards the base plate of the shaft bracket, when the foldable electronic device switches from the folded state to the unfolded state, the moveable plate is configured to move towards the flexible panel and is configured to support the middle region of the flexible panel as claimed and including all of the other limitations of the base claims; as to claims 15 and 16, patentability resides, at least in part, in the elastic member, an end of the elastic member is connected to the shaft bracket, another end of the elastic member is connected to the middle region, the elastic member is configured to generate a pulling force to drive the flexible panel to move towards the accommodation space, the foldable electronic device further comprises a moveable plate, wherein the moveable plate is arranged in the accommodation space and connected to the shaft bracket, when the foldable electronic device switches from the unfolded state to the folded state, the moveable plate is configured to move in the accommodation space along an direction away from the middle region, when the foldable electronic device switches from the folded state to the unfolded state, the moveable plate is configured to move in the accommodation space along a direction towards the middle region and is configured to support the middle region as claimed and including all of the other limitations of the base claims; as to claims 17-19, patentability resides, at least in part, in the moveable plate, wherein the moveable plate is arranged in the accommodation space and connected to the shaft bracket, when the foldable electronic device switches from the unfolded state to the folded state, the moveable plate is configured to move in the accommodation space along an direction away from the middle region, when the foldable electronic device switches from the folded state to the unfolded state, the moveable plate is configured to move in the accommodation space along a direction towards the middle region and is configured to support the middle region; the guiding member comprises a magnetic attraction member and a magnetic member, the magnetic attraction member is arranged on one of the moveable plate and the middle region, the magnetic member is arranged on the other one of the moveable plate and the middle region as claimed and including all of the other limitations of the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-03-16